PER CURIAM.
Rosalyn Caffey appeals pro se the district court’s order denying reconsideration of her motion to amend her complaint against UNUM Life Insurance Company and to add additional defendants. This ten-year litigation has resulted in Ms. Caffey receiving disability benefits, in addition to pre- and post-judgment interest. Caffey v. UNUM Life Ins., 302 F.3d 576 (2002). The district court correctly determined that she has no further claims against UNUM; nor does justice require allowing her to amend her complaint to include other parties. Fed.R.Civ.P. 15(a).
We affirm the district court’s order of April 3, 2003 denying reconsideration of Caffey’s motion to amend. The district court did not abuse its discretion in denying this motion. Caffey failed to present any recognized rationale under Fed. R.Civ.P. 59(e) or 60 to justify reconsideration of the January 3, 2003 order in which the district court denied her motion to amend her original complaint. Furthermore, the district court correctly concluded that all of Caffey’s new claims were either previously litigated, preempted by ERISA, or incorrectly pleaded.
We do not decide whether Caffey’s notice of appeal encompasses her original motion to amend, or just her motion for reconsideration, since we would affirm the district court under either procedural posture.
*991The reasons articulated by the district court on May 8, 2003 most persuasively support the conclusion that this litigation has been completed, and that no amendment of the complaint should be permitted; however that order was issued seven days after Caffey’s appeal was filed and therefore it was not properly before us for consideration,